Citation Nr: 1001936	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  09-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1976 to February 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Veteran testified in November 2009 before the undersigned 
Veterans Law Judge in a Travel Board Hearing.  A copy of the 
hearing transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He was afforded a VA audiology 
examination in October 2008.  The examiner indicated his 
review of the claims file and his review of the Veteran's 
audiometric thresholds upon separation from active service.  

However, the audiological test results from the October 2008 
examination were unclear.  Test results for the right ear at 
500, 1000, 1500, and 2000 Hertz (Hz) revealed decibels from 
"[forty] to seventy."  The examiner did not assign a 
specific decibel level for each individual level of 
frequency.  In addition, the examiner did not provide opinion 
as to the etiology of any hearing disability found.  The 
examiner merely indicated that "[d]ue to the non-organic 
right ear observations today the validity of tinnitus 
complaint could not be determined beyond mere speculation."

The Court has held that medical examinations must be thorough 
and take into account the records of prior examinations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Where existing examinations are inadequate for rating 
purposes, a VA examination will be authorized.  38 C.F.R. § 
3.326.  Therefore, since the October 2008 examiner failed to 
provide an opinion regarding the disabilities and their 
relation to service, if any, a new VA examination is 
warranted.

In his testimony before the undersigned in November 2009, the 
Veteran stated that he served in the Marine Corps for 12 
years.  He indicated that he served from 1971 to 1983.  
Hearing transcript at 10.  However, the Veteran's Form DD 214 
reveals that his period of service was from March 11, 1976 to 
February 4, 1977 (a total of 10 months and 16 days).  

The RO should obtain the Veteran's entire personnel file in 
addition to the service treatment records for all periods of 
active service.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the veteran's military personnel 
file and associate the records obtained 
with the claims file.  If no records 
are available, a negative reply should 
be obtained and that reply, along with 
documentation of VA's efforts to obtain 
those records, should be associated 
with the claims file.

2.	Schedule the Veteran for a VA 
audiometric examination to determine 
whether he currently has a hearing loss 
disability and whether he currently has 
tinnitus.  If so, the examiner should 
ascertain the etiology of the Veteran's 
current hearing loss disability and 
tinnitus, if possible.
    
The claims folder must be made 
available to and reviewed by the 
examiner and the examiner must annotate 
the examination report that the claims 
folder was reviewed.  

All necessary tests should be conducted 
and all clinical findings reported in 
detail.  Specifically, the examiner 
should measure the Veteran's puretone 
thresholds at 500, 1000, 2000, 3000, 
and 4000 Hz.  The examiner should also 
provide speech recognition scores, 
bilaterally, using the Maryland CNC 
Test.

The examiner should provide a diagnosis 
for any hearing loss and/or tinnitus 
found on examination and state the 
medical basis and underlying pathology 
for any disability found.  The examiner 
is to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any currently 
diagnosed hearing loss disability 
and/or tinnitus had their onset during 
active service or are related to any 
in-service injury or disease from March 
1976 to February 1977.

If the Veteran does not have a 
diagnosed hearing loss disability or 
tinnitus, the examiner should so state.

A complete medical rationale must be 
provided for all determinations and 
opinions.  This rationale must indicate 
the objective medical findings leading 
to the determination or opinion.

3.	Then, readjudicate the Veteran's claim, 
with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of 
this remand.  If the decision, with 
respect to the claim, remains adverse 
to the Veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


